 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood Fair Stores of Florida,Inc.'andRetail Clerks InternationalAssociation,Local 1636,AFL-CIO,PetitionerFood Fair Stores of Florida, Inc.andAmalgamated Meat Cutters& Butchers Workmen of North America,Local282, AFL-CIO,Petitioner.Cases Nos. 12-RC-183 and 12-RC-184.November.5,1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before ClaudeB. Calkin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Murdock, Rodgers, and Bean].Upon the entire record in this case, the Board finds :1.The uncontradicted testimony in the record indicates that theEmployer is engaged in the operation of 270 stores in theStates ofNew York, Connecticut, New Jersey, Pennsylvania, Delaware, Mary-land,and Florida.We find that the Employer is engaged in com-merce within the meaning of the Act.'1At the hearing the parties who made appearances stipulated that the name of theEmployer should be corrected to read as it appears in the caption.2After the hearing, the Employer,who failed to make an appearance,filed with theBoard'sWashington office, a petition to remand and reopen proceeding,alleging that be-cause the original notice of hearing and the order rescheduling hearing were sent to theindividual stores involved in this proceeding rather than to the Employer's central office,the Employer was unable to arrange for its director of personnel and public relations toappear at the hearing.It contends further that a reopened hearing is necessary in orderto take evidence relating to the voting eligibility of certain employees.Registered returnreceipts introduced into evidence disclose that the original notice of hearing was receivedby two of the stores on August 17 and by the third on August 18. The notice set a hearingdate of August 22.On that day the Regional Director received a telegram signed by arepresentative of Petitioner,Meat Cutters,indicating its agreement to a 2-week post-ponement of the hearing.The Employer concedes in its petition to remand and reopenproceeding that it was informed by a Mr.Sheurich,vice president of Petitioner, MeatCutters, on August 22, that the hearing had been postponed.Mr. Sheurich sent the tele-gram to the Board's Regional Director indicating agreement by all parties to a post-ponement of the hearing to September 5. The registered return receipts attached to theorder rescheduling hearing,which were introduced into evidence,disclose that the orderwas received by two of the stores involved on August 23 and by the third on August 24.In these circumstances we think the Employer had definite notice of the rescheduled hear-ing.Accordingly,as the other issues raised by the Employer can be disposed of withoutthe necessity of a hearing at this time,we deny the petition to remand and reopenproceeding.3In accordance with our usual policy we have accepted the parties'correction of thename of the Employer.The Employer,in its petition to remand and reopen the hearing,did not question the correctness of the name appearing on the petitions,towit : FoodFair Stores,Inc.StandardfPoor's Corporation Records, F-K,page 6467,reveals thatthe Employer is a wholly owned subsidiary of Food Fair Stores,Inc., which is engaged inthe operation of a chain of retail supermarkets in the States of New York, Connecticut,119 NLRB No. 76. FOOD FAIR STORES OF FLORIDA, INC.6092.The labor organizations involvedclaim to represent certainemployeesof the Employer.3.Questions affectingcommerce exist concerning the representationof certainemployees of the Employer, within themeaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.There is no dispute as to the scope of the units requested by thePetitioners.Each Petitionerseeks a unitencompassing employees atthe Employer's storeslocated at 1665 Gulf-to-Bay Boulevard, Clear-water,Florida; 4119 Gandy Boulevard, Tampa, Florida; and High-way 19, 30th Street N., St. Petersburg, Florida.Evidence in therecord discloses that 1 individual supervises the operations of all 3stores; employeesfor all 3 stores are hired out of a single personneloffice, and that employees interchange from store to store.We find the following groups of employees at the stores listed aboveconstitute appropriate units for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: 41.All employees including employees working in the appareldepartment under the name of Sav-Fair, the drug department, thehardware department, snack bar employees, all regular part-timeemployees, but excluding meat department employees, shoe depart-ment employees in the Clearwater store, guards, watchmen, profes-sional employees, store managers, and all supervisors as defined inthe Act.52.All meat department employees including all regular part-timeemployees,' but excluding supervisors as defined in the Act and allother employees.[Text of Direction of Elections omitted from publication.]New Jersey,Pennsylvania,Delaware,Maryland, and Florida.In accordance with ourdecision inFood Fair Stores, Inc.,114 NLRB 521,in which we asserted jurisdiction pur-uant to our present jurisdictional policies,we find that it will effectuatethe policies ofthe Act toassert jurisdictionherein.Cf.Plant CityWelding andTank Company,118NLRB 280.The units accord with stipulationof theparties.e Employeesof the shoe department of the Clearwaterstore,which is leased to anindependent operator, are excluded.The Employercontends in its petition to remandand reopen proceeding,that thereis somequestion as to the eligibilityof departmentmanagers and head cashiers.The recorddoes not afforda sufficientbasis for determiningthe question.Accordingly,we shall permitthem to votein the elections ordered herein,subject tochallenge.Petitioner,Retail Clerks, would includeoffice clerical employees,but does not know if any are employed in the three stores involvedherein.If there beany officeclerical employees employedin these three stores, they areincluded in the unit.The Employer suggeststhat baggersand parcelpickup attendantsshould notbe eligibleto votein the election.Howeversuchemployees are customarilyincluded in retail storeunits,and we include them in the unit.They are thereforeeligibleto vote."The parties stipulated that regular part-time employees in the meatdepartments arethose working 20 hours a week.We accept the stipulation. SeeThe Great Atlantic andPacific Tea Company,118 NLRB 1276.4i6321-58--vol. 119---40